 1   CLEMENTE M. JIMÉNEZ, ESQ.
     California State Bar Number 207136
 2
     431 I Street, Suite 102
 3   Sacramento, CA 95814
     (916) 443-8055
 4
 5   Attorney for VIDAL GONZALEZ
 6
                                   UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8
 9
10   UNITED STATES OF AMERICA,                     Case No.: 16-067 JAM

11                    Plaintiff,                   STIPULATION AND ORDER
12                                                 VACATING DATE AND CONTINUING
                vs.                                CASE
13
14   VIDAL GONZALEZ,                               DATE: March 19, 2019
                                                   TIME: 9:15 a.m.
15                    Defendants.                  JUDGE: Hon. John A. Mendez
16
17
18              IT IS HEREBY STIPULATED by and between Assistant United States Attorney

19   Richard Bender, Counsel for Plaintiff, and Attorney Clemente M. Jiménez, Counsel for

20   Defendant VIDAL GONZALEZ, that the sentencing hearing scheduled for March 19,

21   2019, at 9:15 a.m., be vacated and the matter continued to this Court’s criminal calendar

22   on April 9, 2019, at 9:15 a.m. for judgment and sentencing. Mr. Gonzalez is scheduled to

23   undergo eye surgery on March 18, 2019, and will need time to attend to his post-

24   operative care.

25   //

26   //

27   //
     //
28




     03/13/19
 1   DATED:       March 12, 2019              /S/   Richard Bender
                                              McGREGOR SCOTT
 2
                                              by RICHARD BENDER
 3                                            Attorney for Plaintiff
 4
 5                                            /S/   Clemente M. Jiménez
                                              CLEMENTE M. JIMÉNEZ
 6                                            Attorney for VIDAL GONZALEZ
 7
 8
 9                                            ORDER
10   IT IS SO ORDERED, that the sentencing hearing in the above-entitled matter, scheduled
11   for March 19, 2019, at 9:15 a.m. be vacated and the matter continued to April 9, 2019, at
12   9:15 a.m. for judgment and sentencing.
13
14   This 13th day of March, 2019

15                                            ____ /s/ John A. Mendez_________________
16                                                 HON. John A. Mendez
                                                   United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28




     03/13/19
